 1   WO
 2                                  NOT FOR PUBLICATION
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Bernard Higgins,                                 No. CV-17-00582-PHX-DJH
10                 Plaintiff,                         ORDER
11   v.
12   XL Insurance America Incorporated,
13                 Defendant.
14
15          On November 18, 2016, Plaintiff Bernard Higgins (“Plaintiff”) filed a complaint
16   against Defendant XL Insurance America Inc. (“Defendant”) alleging a breach of the
17   implied duty of good faith and fair dealing (“bad faith”) for wrongful denial of his
18   workers’ compensation claim in Arizona state court. (Doc. 1-1). Defendant removed the
19   case to federal court on February 27, 2017. (Doc. 1). Now pending before the Court is
20   Defendant’s Motion for Summary Judgment (Doc. 34). Plaintiff has filed a Response
21   (Doc. 37) and Defendant has filed a Reply (Doc. 41).1 Because the Court finds it lacks
22   jurisdiction to hear Plaintiff’s bad faith claim, Defendant’s Motion will be granted.
23   I.     Background
24          Unless otherwise noted, the following material facts are not in dispute. Some facts
25   are drawn directly from the Administrative Record of Plaintiff’s worker’s compensation
26   claim, portions of which both parties attach to their separate statements of fact, and to
27   1
       Defendant has requested oral argument as to this Motion. The Court will deny the
     request because the issues have been fully briefed and oral argument will not aid the
28   Court’s decision. See Fed. R. Civ. P. 78(b) (court may decide motions without oral
     hearings); LRCiv. 7.2(f)(same).
 1   which this Court takes judicial notice.
 2          Plaintiff was driving a tractor trailer on September 10, 2014, when a similar truck
 3   going the opposite direction side-swiped his vehicle, smashing Plaintiff’s driver side
 4   mirror. At the time, Plaintiff was an employee of Autozone. Plaintiff suffered no loss of
 5   consciousness from the accident. He was treated at Wickenburg Community Hospital for
 6   corneal abrasion and superficial wounds from pieces of glass; he did not require stitches
 7   or antibiotics as a result of his injuries. Plaintiff filed a worker’s compensation claim
 8   with Autozone later that day by phone. Plaintiff’s claim was accepted by Defendant, and
 9   benefits were timely initiated and paid in accordance with the Arizona Workers’
10   Compensation Act (“AWCA”). Plaintiff was subsequently treated by U.S. Healthworks
11   and released from care.
12          At Defendant’s request, on November 14, 2014, Plaintiff underwent an
13   Independent Medical Exam (“IME”) with Dr. Atul Patel (“Dr. Patel”) and Dr. Leo Kahn
14   (“Dr. Kahn”). The doctors concluded that the physical and neurological examinations of
15   Plaintiff did “not demonstrate any objective abnormalities” and that from a physical and
16   neurological perspective, they advised that Plaintiff could “return to full-time regular
17   duty work without restriction.” The doctors believed, however, that “there may be a
18   significant underlying psychological component to [Plaintiff’s] overall clinical course
19   and presentation today.” They stated that, “[w]hether or not his current psychological
20   status is related to the September 10, 2014 industrial injury is out of the scope of these
21   examiners and should be addressed formally by a neuropsychologist.” They concluded
22   that they did “not believe that [Plaintiff] should be allowed to return to work driving a
23   tractor trailer until he has undergone neuropsychological evaluation.” Prior to the IME,
24   Plaintiff had not made a claim for a neuropsychological component of his claim, nor had
25   he sought medical care for a neuropsychological condition or requested help in obtaining
26   an appointment.
27          Thereafter, Defendant Filed a Notice of Claim Status on December 22, 2014
28   (“NOC Status”) effectively closing the claim due to no permanent disability. (Plaintiff’s


                                               -2-
 1   Controverting Statement of Facts and Additional Facts Deemed Material (“PCSOF”),
 2   Doc. 38-3). That NOC Status stated, among other things, that (1) Plaintiff had been
 3   released to work on November 19, 2014; (2) Plaintiff’s temporary compensation changed
 4   and active medical treatment had been terminated on November 23, 2014 because
 5   Plaintiff had been discharged; and (3) Plaintiff’s injury had resulted in no permanent
 6   disability. (Id.) The NOC Status gave Plaintiff ninety (90) days to request a hearing with
 7   the Industrial Commission of Arizona (“ICA”) disputing the NOC Status. (Id.) The
 8   NOC Status advised that “IF NO SUCH APPLICATION IS RECEIVED WITHIN
 9   THAT NINETY DAY PERIOD, THIS NOTICE IS FINAL.” (Id.) Plaintiff did not file a
10   request for a hearing within the stated time period. (Id.)
11          Over a year later, on December 29, 2015, Plaintiff filed a Request for Hearing
12   with the ICA under A.R.S. § 23-1061(J) (“‘J’ Request”). (PCSOF, Doc. 38-4). Therein,
13   Plaintiff sought to reopen the September 10, 2014 claim, and alleged that Defendant had
14   failed to pay outstanding compensation benefits and medical bills, and failed to authorize
15   neuropsychological testing and/or treatment.      (Id.)   On January 8, 2016, Defendant
16   responded to the “J” Request informing the ALJ that it had placed Plaintiff’s outstanding
17   medical bill in line for payment. (PCSOF, Doc. 38-5). It also stated that Plaintiff’s
18   September 14, 2014 NOC Status had “long since gone final” and that “[i]f he believes he
19   requires further treatment and/or evaluation for reasons attributable to his September 10,
20   2014 claim, then we believe his remedy is to file a petition to reopen.” (Id.) On January
21   11, 2016, Chief Administrative Law Judge (“ALJ”) Mosesso sent Plaintiff a letter
22   explaining to Plaintiff that the reopening process is different from a request under A.R.S.
23   § 23-1061(J). (PCSOF, Doc. 38-6). She accordingly attached a reopen form to his letter
24   and instructed Plaintiff to contact the Ombudsman’s Office. (Id.) The ALJ also sought a
25   response from Plaintiff regarding Defendant’s letter about his outstanding medical bills.
26   (Id.) In that regard, she asked Plaintiff to inform the Court within ten (10) business days
27   as to whether Defendant’s letter resolved the issues raised in his “J” Request, and if he
28   did not, the “J” Request would be “deemed resolved.” (Id.) Plaintiff did not respond to


                                                 -3-
 1   ALJ Mosesso’s inquiry. (PCSOF, Doc. 38-7). On February 2, 2016, ALJ Mosesso
 2   issued an award that stated: “On December 29, 2015, Applicant filed an A.R.S. § 23-
 3   1061(J) request for investigation into the failure of the defendant carrier to pay
 4   outstanding compensation benefits owed, to pay outstanding medical bills, and to
 5   authorize neuropsychological testing and/or treatment…Applicant has not responded to
 6   the undersigned inquiry from January 11, 2016. Therefore, this matter is deemed
 7   resolved. IT IS ORDERED that no further action be taken on applicant’s A.R.S. § 23-
 8   1061(J) request. (Id.)
 9            On February 16, 2016, Plaintiff filed a second Request for Hearing with the ICA
10   again protesting the December 22, 2014 NOC Status. (DSOF, Doc. 40-1, Ex. H; PSAF ¶
11   84). Therein, Plaintiff claimed he was entitled to continuing benefits and because “[t]he
12   carrier’s notice of claim status is not supported by medical evidence and is void or
13   voidable” under Roseberry v. Indus. Comm’n, 546 P.2d 802 (Ariz. 1976). (PSCOF, Doc.
14   38-8).
15            On June 10, 2016, ALJ Radke sent the parties an interim letter2 in which she
16   indicated that Plaintiff had demonstrated the NOC Status was void pursuant to Roseberry,
17   thus giving the IAC jurisdiction to hear Plaintiff’s claim. (PSCOF, Doc. 38-11). The
18   ALJ indicated she would thus set a notice of hearing on Plaintiff’s claim. (Id.)
19            On August 29, 2016, however, ALJ Radke issued a formal order that ultimately
20   dismissed Plaintiff’s February 16, 2016 request for continuing benefits for lack of
21   jurisdiction.   (PCSOF, Doc. 38-13).       ALJ Radke found that Plaintiff’s claim for
22   continuing benefits was barred by “res judicata in light of Chief Judge Mosesso’s
23   February 2, 2016 Award.” (Id.) The ALJ found that although she “would have found
24   [Plaintiff’s] Roseberry argument persuasive, finding that the IME could not provide a
25   viable basis for the Notice of Claim Status releasing [Plaintiff] to regular work,”
26   Plaintiff’s continuing benefits claim, which included claims with “respect to
27   2
      Plaintiff characterizes this letter as an “order” that contains “administrative finding[s]”.
     (Doc. 37 at 9). The Court disagrees with this characterization, but notes that even if it
28   could be characterized as such, the ALJ plainly reconsidered her “findings” in the two
     subsequent formal orders issued on August 29, 2016 and September 27, 2016.

                                                 -4-
 1   compensation benefits and further treatment” was precluded because Plaintiff “failed to
 2   file a Request for Review of the [February 2, 2016] Award deeming the case resolved.
 3   The [February 2, 2016] Award therefore became final.” (Id.) The ALJ thus found that
 4   the relief requested in Plaintiff’s February 16, 2016 “J” request, including the request for
 5   psychological testing and treatment, was untimely and could not be excused under
 6   Roseberry. (Id.) Plaintiff appealed ALJ Radke’s August 29, 2016 decision by filing a
 7   Request for Review on September 7, 2016. (DSOF, Doc. 40-1, Ex. L). That decision
 8   was affirmed on September 27, 2016. (Id.)
 9          Plaintiff also filed a Petition to Reopen the NOC Status on April 1, 2016, in which
10   he asked the ICA to “consolidate [the Petition to Reopen] with 2/16/16 request for
11   hearing.” (Defendant’s Statement of Facts in Support of its Motion for Summary
12   Judgment (“DSOF”) Doc. 40-1, Ex. I). Defendant denied Plaintiff’s Petition to Reopen
13   the NOC on April 22, 2016. (DSOF, Doc. 40-1, Ex. L). The Court scheduled a hearing
14   on the Petition to Reopen for November 7, 2016, but prior to that time, the parties
15   informed the court that the case had been settled. (DSOF, Doc. 40-1, Ex. M). Through
16   representation, on October 19, 2016, the parties filed a Petition for Approval of
17   Compromise and Settlement Agreement (the “Agreement”).3 (Id.) The Agreement was
18
     3
             In his Response, Plaintiff objects to the Court’s consideration of the ICA
19   Settlement in deciding Defendant’s motion, arguing that it is not relevant under Fed. R.
     Evid. 408(a). Plaintiff contends that Defendant only seeks to use the ICA Settlement
20   Agreement to “limit the Plaintiff’s case by arguing that his claim is invalid based on the
     settlement.” (Doc. 37 at 16). Defendant offers no specific rebuttal to this argument in its
21   Reply.
             Rule 408 provides in relevant part that evidence of compromise and offers is not
22   admissible to prove liability for or invalidity of the claim or its amount. See Fed. R. Evid.
     408(a). The 1972 advisory committee’s notes to those proposed rules state that “[w]hile
23   the rule is ordinarily phrased in terms of offers of compromise, it is apparent that a
     similar attitude must be taken with respect to completed compromises when offered
24   against a party thereto.” Evidence of a settlement agreement otherwise precluded by Rule
     408, however, may be offered for a purpose other than to prove or disprove liability or
25   the validity of a claim or its amount. See e.g., Johnson v. Hugo’s Skateway, 974 F.2d
     1408 (4th Cir. 1992) (finding consent judgment was admissible to prove motive or
26   intent). Although the Court finds it conceivable that Defendant is using the parties’
     Settlement Agreement and subsequent consent decree to establish that this Court lacks
27   jurisdiction over the claim, and not to prove that Plaintiff’s claim is invalid, Defendant
     did not argue as much, and this Court will not make such a presumption on its behalf.
28   The Court thus grants Plaintiff’s request to strike the ICA Settlement documents, and
     references them here only for purposes of background.

                                                 -5-
 1   approved by ALJ Radke on October 24, 2016. (Id.)
 2   II.    Summary Judgment Standards
 3          Summary judgment is appropriate when: (1) the movant shows that there is no
 4   genuine dispute as to any material fact; and (2) after viewing the evidence most favorably
 5   to the non-moving party, the movant is entitled to prevail as a matter of law. Fed. R. Civ.
 6   P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). Under this standard,
 7   “[o]nly disputes over facts that might affect the outcome of the suit under governing
 8   [substantive] law will properly preclude the entry of summary judgment.” Anderson v.
 9   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine issue” of material fact arises
10   only “if the evidence is such that a reasonable jury could return a verdict for the non-
11   moving party.” Id.
12          Notwithstanding the summary judgment standards, the court must dismiss a case
13   over which it lacks subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3). Indeed, “[a]
14   federal court is presumed to lack jurisdiction…unless the contrary affirmatively appears.”
15   Stock W., Inc. v. Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225
16   (9th Cir. 1989). When that jurisdiction is challenged, “the plaintiff bears the burden of
17   establishing the court’s subject matter jurisdiction.” Soghomonian v. United States, 82 F.
18   Supp. 2d 1134, 1140 (E.D. Cal. 1999).
19   III.   Discussion
20          Plaintiff claims that Defendant, as Plaintiff's workers compensation insurer,
21   breached its duty of good faith and fair dealing by refusing to properly evaluate and thus
22   effectively denying Plaintiff’s September 14, 2014 benefit claim without any reasonable
23   basis. Arizona law allows a workers compensation claimant to bring an action against his
24   employer’s workers compensation insurer for breach of the duty of good faith and fair
25   dealing, i.e., a “bad faith” claim. Demetrulias v. Wal-Mart Stores Inc., 917 F. Supp. 2d
26   993, 1004 (D. Ariz. 2013) (citing Mendoza v. McDonald’s Corp., 213 P.3d 288, 298
27   (Ariz. Ct. App. 2009)). “The duty of good faith arises because…implicit in the contract
28   and the relationship is the insurer’s obligation to play fairly with its insured.” Id.


                                                -6-
 1   Because the duty of good faith is non-delegable, Defendant may be liable for the
 2   insurer’s actions. See Temple v. Hartford Ins. Co. of Midwest, 40 F. Supp. 3d 1156, 1166
 3   (D. Ariz. 2014).
 4             A claim for bad faith “arises when the insurance company intentionally denies,
 5   fails to process or pay a claim without a reasonable basis for such action.” Noble v. Nat’l
 6   Am. Life Ins. Co., 624 P.2d 866, 868 (Ariz. 1981). Although the IAC has exclusive
 7   jurisdiction over workers’ compensation claims in Arizona, see Ariz. Const. art. 18, § 8;
 8   A.R.S. §§ 23–901 et seq. – a workers’ compensation carrier can nonetheless be liable for
 9   the common law tort of bad faith in a district court because such a tort is “separate and
10   not a direct or natural consequence of the compensable industrial injury.” Merkins v.
11   Fed. Ins. Co., 349 P.3d 1111, 1113 (Ariz. Ct. App. 2015) (citing Franks v. U.S. Fidelity
12   & Guaranty Co., 718 P.2d 193 (Ariz. Ct. App. 1985), Boy v. Fremont Indem. Co., 742
13   P.2d 835, 839 (Ariz. Ct. App. 1987) and Mendoza v. McDonald’s Corp., 213 P.3d 288,
14   298 (Ariz. Ct. App. 2009).
15             However, to bring a claim of bad faith denial of benefits against a carrier, an
16   aggrieved claimant must first obtain a “compensability determination from the [IAC].”
17   Id. at 1115. In Merkins, the court explained the basis for such a requirement is to ensure
18   that the IAC’s exclusive jurisdiction to determine entitlement to benefits and the amount
19   of benefits is not being circumvented. Id. There, the claimant filed a claim for bad faith
20   denial of benefits with the superior court instead of seeking review of the carrier’s
21   decision to file a notice of claim status terminating her claim. Id. The Court held that the
22   superior court lacked jurisdiction to hear the Plaintiff’s bad faith claim because the
23   Plaintiff had failed to exhaust her administrative remedies. Id. In so finding, the Court
24   stated:
25             Even if we assume the evidence would show that [the carrier] (through its
               employees) acted in bad faith by denying [plaintiff’s] claim, the finder of
26
               fact would have to make a compensability determination to find that [the
27             carrier] unreasonably terminated [plaintiff’s] benefits. [] Moreover, without
               a compensability determination, the finder of fact could not award as
28             damages any unpaid policy benefits due from the industrial injury because


                                                   -7-
 1          only the Industrial Commission can determine whether benefits are due and
 2          order payment. [] As a result, to allow a plaintiff to seek damages based on
            a denial of benefits from the carrier without pursuing benefits through the
 3          workers’ compensation system would be akin to ordering that the benefits
            be paid for, thereby circumventing the Industrial Commission’s exclusive
 4
            jurisdiction to decide the issue.
 5
     Id.
 6
            Relying on Merkens, Defendant argues that the Court lacks jurisdiction to decide
 7
     the compensability issue Plaintiff has alleged because he did not exhaust his
 8
     administrative remedies on this issue with the ICA. Specifically, Defendant argues,
 9
     “Plaintiff did not secure any ruling from ICA awarding any additional workers’
10
     compensation benefits that were not previously paid.” (Doc. 34 at 10). The Court agrees,
11
     and finds the language from Merkins forecloses its authority to hear Plaintiff’s bad faith
12
     denial of benefits claim.
13
            Here, Plaintiff’s December 28, 2015 “J” Request specifically sought continuing
14
     benefits based on the conduct underlying Plaintiff’s bad faith claim, i.e., Defendant’s
15
     failure to authorize neuropsychological testing and/or treatment prior to closing his claim
16
     on December 22, 2015. (PCSOF, Doc. 38-4). Plaintiff’s “J” Request stated in part, “To
17
     date, I have not received any neuropsychological appointments or compensation to
18
     continue my recovery…I am requesting that the workman’s compensation case be
19
     reopened and re-evaluated to showcase that there is still more treatment necessary for my
20
     recovery…” (Id.) By the clear language of Plaintiff’s Request for Hearing, the Court
21
     finds the question of continuing benefits in the form of neuropsychological testing and/or
22
     treatment was placed in issue by the Plaintiff. Stephens v. Industrial Comm’n, 559 P.2d
23
     212, 214 (Ariz. Ct. App. 1977). When Defendant represented that payment was
24
     forthcoming for Plaintiff’s outstanding medical bills (which were also requested in that
25
     “J” Request), the ALJ asked Plaintiff to respond within ten days as to whether
26
     Defendant’s response adequately resolved all the concerns in his “J” Request. (PCSOF,
27
     Doc. 38-6). Plaintiff did not respond to the ALJ’s request. As he had told Plaintiff he
28
     would if no request was received, the ALJ thus “deemed [the matter] resolved” and

                                                -8-
 1   ordered that no further action be taken on any of the matters in Plaintiff’s “J” request.
 2   (Id.) Plaintiff did not seek review of this order. See A.R.S. § 23-946 (providing that any
 3   party dissatisfied with an ICA decision can appeal that decision to superior court within
 4   thirty days). Plaintiff’s claim to entitlement of additional neuropsychological testing
 5   and/or treatment pursuant to Defendant’s September 2014’s acceptance of the original
 6   claim therefore became final and adverse to Plaintiff on February 16, 2016.
 7          The Court finds this conclusion is underscored by ALJ Radke’s subsequent
 8   August 29, 2016 decision finding that the court lacked jurisdiction to hear Plaintiff’s
 9   request for continuing benefit coverage for neuropsychological testing and/or treatment
10   due to the res judicata effect of ALJ Moresso’s prior order on that issue (DSCOF, Doc.
11   38-13). And because the parties ultimately settled before Plaintiff’s Petition to Reopen
12   went to hearing, there was of course no determination by the ICA there.
13          Plaintiff had an opportunity to seek review of ALJ Moresso’s February 2, 2015
14   adverse award regarding Plaintiff’s entitlement to neuropsychological testing and/or
15   treatment. He did not. Thus, there is no favorable determination from the IAC entitling
16   Plaintiff to continuing benefits in relation to neuropsychological testing and/or treatment.
17   A finder of fact here would have to make a compensability determination prior to
18   awarding any damages, a duty that is within the exclusive jurisdiction of the IAC.
19   Merkins, 349 P.3d at 1113. Thus, allowing Plaintiff’s bad faith denial claim, which
20   undisputedly seeking damages stemming from Plaintiff’s failure to provide benefits
21   covering neuropsychological testing and/or treatment, would be “circumventing the
22   Industrial Commission’s exclusive jurisdiction to decide” whether Plaintiff was ever
23   entitled to those benefits. Id.
24          The damages alleged from Plaintiff’s bad faith denial claim all stem from
25   Defendant’s alleged failure to authorize neuropsychological testing and/or treatment. But
26   Plaintiff never sought review of the ALJ Award that adversely resolved the issue of
27   Plaintiff’s entitlement to these continuing benefits. As such, under Merkins, this Court
28   lacks jurisdiction over Plaintiff’s bad faith claim.


                                                  -9-
 1          Accordingly,
 2          IT IS ORDERED granting Defendant’s Motion for Summary Judgment (Doc.
 3   34).
 4          IT IS FURTHER ORDERED that the Clerk of Court should enter judgment
 5   accordingly.
 6          Dated this 30th day of September, 2018.
 7
 8
 9                                               Honorable Diane J. Humetewa
10                                               United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 10 -
